Title: From George Washington to Alexander Spotswood, 9 January 1798
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 9th Jany 1798.

A few days ago, Mr Herbert handed me your letter of the 30th ulto with the Papers to which it refers; and for the trouble you have had in that business, I offer you, and General Posey also—when you have an opportunity of presenting them—my best thanks, for the parts you have respectively acted therein.
Having perused the Papers attentively; and, fortunately, having by me, the original Patents which were granted to Doctr Skinner, with the original surveys also, which were made for John Sanders, on which the Patents for 2000 and 3000 Acres issued to the Doctor, I have been enabled to discover to my entire satisfaction, that I am not at all affected by Mr Stephens’s entry, Survey, or present claim.
It appears by the Surveys (two of them for 2000 acres each, returned on the same sheet of paper, one dated the 20th and the other the 24th of Feby 1784) that the tract of 3000, and the lower

survey of 2000 acres on rough Creek (the two for which Doctr Skinner obtained Patents, and are now held by me, in virtue of my purchase from Genl Lee)—are too remote from Mr Stephens’s Survey to be injured by it. How far his claim may affect the upper survey made for Sanders of 2000 Acres, I know not; nor is it necessary for me to enquire, having no interest therein.
But to place the matter in a more perspicuous point of view, I have, from the Surveys abovementioned, laid the three tracts down in a connected form, by which it will appear at the first glance, that it is the upper tract only (to whom belonging I know not) which can come in contact with Mr Stephens’s land: and as that Gentleman is unknown to me, and you have correspondents, or acquaintances in that Country, through some one or other of whom, you could inform him of the real state of the case, I would thank you for giving him these explanations; that neither he, nor I, may be embarrassed hereafter in the disposition of our Lands.
I have not retd the Papers which you sent me by Mr Herbert; but if you should be of opinion that they will be useful in explaining matters more fully to Mr Stephens, they can be sent to you by the first Post, after Notice thereof is given to me.
My best regards, in which those of Mrs Washington and the family are united, are presented to Mrs Spotswood, and all with you, and I am—Dear Sir Your most Obedient and Affecte Hble Servant

Go: Washington

